       Case 0:20-cr-60046-RKA Document 1 Entered on FLSD Docket 11/15/2019 Page 1 of 5
AO 91(Rev.ll/11) CriminalComplaint

                                 U NITED STATES D ISTRICT C OURT
                                                            forthe
                                                 Southern D istrictofFlorida

                United StatesofAm erica
                            V.
                 WOODSONOLI
                          VI
                           ER,                                       casexo. ):-ysyp.-(vtt
                                                                                         c

                        Defendantls)

                                              C R IM IN A L C O M PLA IN T
         1,thecomplainantin thiscase,statethatthe following istrueto the bestofm y knowledge and belief.
Onoraboutthedatels)of                9/24/19,10/3/19,and10/21/19     inthecounty of             Broward                   inthe
     >outhern        Districtof             Florida         ,thedefendantts)violated:
           Code Section                                                 OffenseDescrl
                                                                                    àtion
21U.S.C.j841(a)(1)and (b)(1)(C)              PossessionwiththeIntenttoDistributeaControlledSubstancey '
                                                                                                      h k.
                                                                                                         e.'y '       -




                                                                                                     v-ngny1



         Thiscrim inalcom plaintisbased on thesefacts'
                                                     .
See attached affidavit.




         d Continuedontheattachedsheet.

                                                                                        -ompIainant'
                                                                                                   ssi
                                                                                                     gna

                                                                                      DEA TFO Kevin Scott
                                                                                        Printed nameand title

Sworn to before m eand signed in m y presence.

Date:           11/15/2019                                                                               -      ee
                                                                                                                 dr           .
                                                                                          Judge'
                                                                                               ssl
                                                                                                 knature
 City and state:                 Fod Lauderdale!Florida                        Alicia 0 .Valle,U.S.Magistrate Judge
                                                                                        Prlnteknameandtitle
  Case 0:20-cr-60046-RKA Document 1 Entered on FLSD Docket 11/15/2019 Page 2 of 5


                                          AFFIDAVIT

      1,K evin P.Scott,being duly sw orn,do hereby depose and state:

       1.     Iam employed by the CoconutCreek Police Departm entasa sworn Police Officerand

have been so em ployed forthe pasttw enty five years. M y currentassignm entisto the Drug

EnforcementAdministration(1ûDEA'')asaDeputizedTaskForceOfticerandhavebeensoassigned
since2005. 1have received specialized training in theinvestigation ofillegaldrug smuggling and

distribution'
            ,haveparticipated in num erousillegaldrug investigations'
                                                                    ,and havedebriefed defendants,

infonuants,andwitnesseswhohadpersonalknowledgeofmajordrugtraffickingorganizations.Iam
aninvestigativeorlaw enforcementofficeroftheUnited StateswithinthemeaningofSection2510(7)
ofTitle l8,United StatesCode;thatis,an officeroftheUnited Stateswho isempowered by law to

conductinvestigationsand make arrestsforoffensesenumerated in Titles 18 and 2lofthe United

StatesCode.A saDEA Task ForceOfficer,lhave participated in multiplenarcoticsinvestigations

involvingphysiealand electronicsurveillance,execution ofsearch,seizureand arrestwarrants,and

investigation ofinternationaldnzg im portationsand domesticdrug distribution organizations.

              ThisA ffidavitis based upon m y personalknow ledge,as wellason infonnation

provided to m eby other1aw enforcem entofticersand agencies. Theinform ation setforth herein is

provided solely forthepurposeofestablishingprobable cause in supportofa criminalcomplaint

charging W OODSON OLIVIER with possessiop with intentto distribute aeontrolled substance,in

violation ofTitle21,United StatesCode,Section841(a)(1)and(b)(1)(C).BecausethisAffidavitis
subm itted forthe lim ited purpose ofestablishing probable cause,itdoesnotinclude allofthe details of

theinvestigation ofwhich lam aware.However,no infonuation known thatwould tend tonegate

probable cause hasbeen w ithheld from thisA ffidavit.

       3.      OnoraboutSeptember17,2019,aconfidentialsource(itCS'')advised 1aw enforcement
                                            Page 1of4
  Case 0:20-cr-60046-RKA Document 1 Entered on FLSD Docket 11/15/2019 Page 3 of 5


thatan individualknown to theCS asûtBilly theKid''wasselling narcoticsin Broward County.The

CS provided acontactnumberof561-876-7333 forççBilly theKid.'' Thereafter,an undercoverlaw

enforcementofficer(iûUC'')placedrecordedcallstothe7333phonenumberandarranged topurchase
heroin from 1;Billy theKid-''
              On September24,2019,theUC arrangedto meetdûBillythe Kid''atthe parking lotofa

M cDonald'slocated at630 W estSampleRoad. TheUC carried recording equipmentand them eeting

wassurveilled by law enforcem ent.Atapproximately 5:53 p.m .,a blackNissan Altima,driven by

OLIVIER,enteredtheparking lotand parked directly behind the UC'svehicle. OLIVIER told theUC

to approach thepassengerside frontwindow.TheUC gaveOLIVIER $200 and OLIVIER handed the

UC 12 capsulesofa substancethatlatertield tested positive forfentanyl.
               On October3,2019,the UC arranged to meetOLIVIER attheCheckerslocated at1799

W estHillsboro Boulevard. TheUC carriedrecording equipm entand themeeting wassurveilledby

1aw enforcement.Atapproxim ately 6:18 p.m .,OLIVIER arrived asthepassengerin a silverChevrolet

Equinox driven byan unknown male.OLIVIER told theUC to com eto the vehicle. The UC gave

OLIVIER $500 and OLIVIER gavetheUC a clearplasticbaggie containing approximately 3.6 gram s

ofpowderwhich latertestedpositive forfentanyl.
               On October21,2019,theUC arranged to meetOLIVIER ata Taco Bellloeated at1717

EastSam pleRoad.The UC carried recording equipm entand the meeting wassurveilled by 1aw

 enforcem ent.Atapproxim ately 4:49p.m .,OLIVIER arrived in ablack KiaStinger.OLIVIER told

theUC to getintothepassengersideofhisvehicle. Duringthe meeting,theUC gaveOLIVIER

 $1,000 and OLIVIER gavetheUC aclearplasticbaggiecontainingwhitepowderand 22 capsules
 containing abrown powder.During themeeting,OLIVIER said thatthe am ountshewasselling to the

 U C weretûtraffcking''- a referenceto state law tlwesholdsforcertain drugprosecutions. Subsequent

                                            Page 2 of4
  Case 0:20-cr-60046-RKA Document 1 Entered on FLSD Docket 11/15/2019 Page 4 of 5


1ab testsrevealed thatboth substancescontained fentanyl.

              On October22,2019,law enforcem entw asconducting surveillance at4818 Pacific

PointPlace,in LauderdaleLakes. During the surveillance,law enforcementobserved OLIVIER exit

Apartment102 and enterthesam eKiaStingerobservedthepreviousday. Law enforcem ent

approachedthevehicleand arrested OLIVIER.During asearch ofthevehicle,law enforcem entfound

avarietyofsuspected narcotics,including Oxycodone,Fentanyl,M etham phetam ine,Cocaine,

M DMA,aswellasapackageofempty insulin syringesthatcan beusedtoinjectnarcotics.
       8.     The femaleoccupantofApartm ent102 consented to asearch ofthe apartm ent.lnside

theapartm ent,law enforcem entfound a courtdocum entnam ing OLIVIER. During thesearch,

OLIVIER wasasked iftherewereany gunsin the apartment.OLIVIER said yes,and led law

enforcem entto agun wrapped in at-shirton thefloorofthem asterbedroom .

       9.      Duringthe search,law enforcementfoundadditionalsuspected narcotics,including 41

gram sofcrack,24 gramsofheroin,5 gram sofcocaine,aswellasdrugparaphernalia,such asdigital

scalesand em pty pillcapsules. ln the m asterbedroom closet,1aw enforcem entfound an additional

handgun,asw ellassuspected oxycodone.
        10.    Accordingto a crim inalhistory check,asofOctober22,2019,OLIVIER had been

convicted ofseveralfelonies,including a2015 conviction forrobbery with agun ordeadly weapon,

forwhich hewassentenced to 4 years'imprisonm ent.




                                             Page 3 of4
  Case 0:20-cr-60046-RKA Document 1 Entered on FLSD Docket 11/15/2019 Page 5 of 5


              Based on theforegoing facts,1respectfully subm itthatthereisprobable causeto

believethaton oraboutSeptember24,2019,October3,2019,and October21,2019,in Broward

County,in theSouthern DistrictofFlorida,W OODSON OLIVIER did knowingly and intentionally

possesswith theintentto distribute acontrolled substance,to wit,am ixtureand substanee containing a

detectableamountoffentanyl,inviolationofTitle21,UnitedStatesCode,Section84l(a)(1)and

841(b)(1)(C).


FURTHER AFFIANT SAYETH NAUGHT.                                       ...-..- -..,--.- .-'''' ''''
                                           - '' -
                                       ,              .   ...   .k           ... - - - - -

                                               K      P.SC TT
                                               Task Force O fficer
                                               D RU G ENFO RCEM EN T AD M IN ISTRA TIO N

Subscribe to and sworn beforem e
this        ay ofOctober,2019.

                  <



AL C1A 0 .VALLE
UN ITED STA TES M A G ISTRA TE JU D GE




                                                    Page 4 of4
